9:18-cv-02962-DCN-BM   Date Filed 10/16/19   Entry Number 32   Page 1 of 13
9:18-cv-02962-DCN-BM   Date Filed 10/16/19   Entry Number 32   Page 2 of 13
9:18-cv-02962-DCN-BM   Date Filed 10/16/19   Entry Number 32   Page 3 of 13
9:18-cv-02962-DCN-BM   Date Filed 10/16/19   Entry Number 32   Page 4 of 13
9:18-cv-02962-DCN-BM   Date Filed 10/16/19   Entry Number 32   Page 5 of 13
9:18-cv-02962-DCN-BM   Date Filed 10/16/19   Entry Number 32   Page 6 of 13
9:18-cv-02962-DCN-BM   Date Filed 10/16/19   Entry Number 32   Page 7 of 13
9:18-cv-02962-DCN-BM   Date Filed 10/16/19   Entry Number 32   Page 8 of 13
9:18-cv-02962-DCN-BM   Date Filed 10/16/19   Entry Number 32   Page 9 of 13
9:18-cv-02962-DCN-BM   Date Filed 10/16/19   Entry Number 32   Page 10 of 13
9:18-cv-02962-DCN-BM   Date Filed 10/16/19   Entry Number 32   Page 11 of 13
9:18-cv-02962-DCN-BM   Date Filed 10/16/19   Entry Number 32   Page 12 of 13
9:18-cv-02962-DCN-BM   Date Filed 10/16/19   Entry Number 32   Page 13 of 13
